Title: To James Madison from Thomas Jefferson, 18 November 1802
From: Jefferson, Thomas
To: Madison, James


Nov. 18. 1802.
Will you give the inclosed a serious perusal, and make such corrections in matter & manner as it needs, & that without reserve, & with as little delay as possible, as I mean to submit it in like manner to the other gentlemen, singly first, & then together. The part respecting the treasury department is not yet prepared. A concluding paragraph is also to be added, when we see if any other matter is to be inserted.
 

   
   RC (DLC: Rives Collection, Madison Papers). Unsigned. The enclosure was no doubt a draft (not found) of Jefferson’s 15 Dec. 1802 message to Congress, which had been in preparation for some time (Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:181–87 and n. 1).


